
	
		II
		111th CONGRESS
		1st Session
		S. 1027
		IN THE SENATE OF THE UNITED STATES
		
			May 13, 2009
			Ms. Stabenow (for
			 herself, Mr. Bunning,
			 Mr. Brown, Ms.
			 Snowe, and Mr. Feingold)
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title VII of the Tariff Act of 1930 to clarify
		  that fundamental exchange-rate misalignment by any foreign nation is actionable
		  under United States countervailing and antidumping duty laws, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Currency Reform for Fair Trade Act of
			 2009.
		2.FindingsCongress makes the following
			 findings:
			(1)The strength,
			 vitality, and stability of the United States economy and, more broadly, the
			 openness and effectiveness of the global trading system are critically
			 dependent upon an international monetary regime of orderly and flexible
			 exchange rates.
			(2)Increasingly in
			 recent years, a number of foreign governments have undervalued their currencies
			 by means of protracted, large-scale intervention directly or indirectly through
			 surrogates in foreign exchange markets, and this fundamental misalignment has
			 substantially contributed to distortions in trade flows, unsustainable current
			 account imbalances, and serious competitive problems for countries like the
			 United States that permit their currencies to fluctuate in response to changes
			 in market forces.
			(3)This exchange
			 depreciation serves as a subsidy for, and facilitates dumping of, exports from
			 countries that engage in this mercantilist practice.
			(4)It is consistent
			 with the agreements of the World Trade Organization and the International
			 Monetary Fund that United States trade law be amended to clarify and make
			 explicit that fundamental undervaluation by an exporting country of its
			 currency is actionable as a countervailable export subsidy and alternatively
			 can be offset by antidumping duties when injury to producers and workers in the
			 United States is caused by such subsidized and dumped imports.
			3.Fundamental and
			 actionable misalignment of a currency
			(a)In
			 generalSubtitle D of title
			 VII of the Tariff Act of 1930 (19 U.S.C. 1677 et seq.) is amended by inserting
			 after section 771B the following new section:
				
					771C.Fundamental and
				actionable misalignment of a currency
						(a)Fundamental and
				actionable undervaluation of a currencyFor purposes of
				subsection (c), the currency of an exporting country is fundamentally and
				actionably undervalued if—
							(1)the real effective
				exchange rate of the exporting country’s currency is undervalued by at least 5
				percent, on average, during an 18-month period that represents the most recent
				18 months for which the information required under subsection (c) is reasonably
				available, but that does not include any time later than the final month in the
				period of investigation or the period of review, as applicable;
							(2)during part or all
				of the 18-month period, the government of the exporting country has engaged
				directly or indirectly through surrogates in protracted, large-scale
				intervention in foreign exchange markets, and that intervention has involved
				the direct transfer of funds or the potential direct transfer of funds or
				liabilities;
							(3)during part or all
				of the 18-month period, the exporting country has experienced a significant and
				prolonged global current account surplus;
							(4)during part or all
				of the 18-month period, the exporting country has experienced a significant and
				prolonged bilateral current account surplus with the United States; and
							(5)during part or all
				of the 18-month period, the foreign exchange reserves held or controlled by the
				government of the exporting country have exceeded the amount necessary to repay
				its external debt obligations falling due within the coming 12 months, except
				that the requirement of this paragraph shall not be satisfied and no
				fundamental and actionable undervaluation shall be found as to the currency of
				an exporting country if the exporting country during any part of the 18-month
				period has been allowed under article XII or article XVIII, section B of the
				GATT 1994 (as defined in section 2(1)(B) of the Uruguay Round Agreements Act
				(19 U.S.C. 3501(1)(B)) to impose restrictions to safeguard its balance of
				payments.
							(b)Fundamental and
				actionable overvaluation of a currencyFor purposes of subsection
				(c), the currency of an exporting country is fundamentally and actionably
				overvalued if—
							(1)the real effective
				exchange rate of the exporting country’s currency is overvalued by at least 5
				percent, on average, during an 18-month period that represents the most recent
				18 months for which the information required under subsection (c) is reasonably
				available, but that does not include any time later than the final month in the
				period of investigation or the period of review, as applicable;
							(2)during part or all
				of the 18-month period, the government of the exporting country has engaged
				directly or indirectly through surrogates in protracted, large-scale
				intervention in foreign exchange markets, and that intervention has involved
				the direct transfer of funds or the potential direct transfer of funds or
				liabilities;
							(3)during part or all
				of the 18-month period, the exporting country has experienced a significant and
				prolonged global current account deficit;
							(4)during part or all
				of the 18-month period, the exporting country has experienced a significant and
				prolonged bilateral current account deficit with the United States; and
							(5)during part or all of the 18-month period,
				the foreign exchange reserves held or controlled by the government of the
				exporting country have been less than the amount necessary to repay its
				external debt obligations falling due within the coming 12 months, except that
				the requirement of this paragraph shall not be satisfied and no fundamental and
				actionable overvaluation shall be found as to the currency of an exporting
				country if the exporting country during any part of the 18-month period has
				been allowed under article XII or article XVIII, section B of the GATT 1994 (as
				defined in section 2(1)(B) of the Uruguay Round Agreements Act (19 U.S.C.
				3501(1)(B)) to impose restrictions to safeguard its balance of payments.
							(c)Identification
				of fundamental and actionable misalignment of a currencyIn calculating under subsection (a) or (b)
				whether the currency of an exporting country was fundamentally and actionably
				misaligned during the applicable 18-month period described in such subsection,
				the administering authority shall—
							(1)measure the level
				of any such misalignment as the simple average of the results yielded from
				application of the macroeconomic-balance approach and the
				equilibrium-real-exchange-rate approach;
							(2)rely upon data
				that are publicly available, reliable, and compiled and maintained by the
				International Monetary Fund or the World Bank or, if the International Monetary
				Fund or the World Bank cannot provide such data, by other international
				organizations or by national governments;
							(3)for the purposes
				of the initiation and the preliminary and final determinations of an
				investigation and for purposes of the preliminary and final results of a
				review, rely upon data for an 18-month period that represents the most recent
				18 months for which the information needed under this subsection is reasonably
				available at the time, but that does not include any time later than the final
				month in the period of investigation or the period of review, as
				applicable;
							(4)use
				inflation-adjusted, trade-weighted exchange rates;
							(5)implement the
				macroeconomic-balance approach and the equilibrium-real-exchange-rate approach
				using the methodologies described in the guidelines of the International
				Monetary Fund’s Consultative Group on Exchange Rate Issues, whenever possible;
				and
							(6)in the event that
				the guidelines of the International Monetary Fund’s Consultative Group on
				Exchange Rate Issues are not available, employ generally accepted economic and
				econometric techniques to implement the macroeconomic-balance approach and the
				equilibrium-real-exchange-rate approach.
							(d)Identification
				of undervaluation or overvaluation of a currency during the period of
				investigation or the period of reviewIf fundamental and
				actionable misalignment within the meaning of subsection (a) or (b) is
				identified under subsection (c) as to an exporting country’s currency for the
				applicable 18-month period described in subsection (a) or (b), the
				administering authority shall—
							(1)calculate for the
				period of investigation or the period of review, as applicable, the level of
				undervaluation or overvaluation, as the case may be, of the real effective
				exchange rate of the exporting country’s currency in accordance with the
				procedures, methodologies, and standards set forth in subsection (c);
							(2)calculate for the
				period of investigation or the period of review, as applicable, using the
				results from each approach described in subsection (c)(1), the level of
				undervaluation or overvaluation, as the case may be, of the real exchange rate
				between the exporting country and the United States, deriving such level from
				each level of undervaluation or overvaluation, as the case may be, of the real
				effective exchange rate determined under paragraph (1) by allocating
				appreciations or depreciations, as the case may be, in the bilateral real
				exchange rates of the exporting country to its trading partners on the basis of
				the overall current account balances of such trading partners; and
							(3)take the simple
				average of each level of undervaluation or overvaluation, as the case may be,
				calculated under paragraph (2) to measure the level of undervaluation or
				overvaluation, as the case may be, of the bilateral real exchange rate between
				the exporting country and the United States.
							(e)Consideration of
				undervaluation of a currency in countervailing and antidumping duty
				proceedingsIf the administering authority determines under
				subsection (d) that the currency of an exporting country was undervalued in
				relation to the United States dollar during the period of investigation or the
				period of review, as applicable—
							(1)in a countervailing
				duty proceeding, the administering authority shall include in the net
				countervailable subsidy the amount that reflects the level of undervaluation
				determined under subsection (d)(3) in the bilateral real exchange rate between
				the currency of the exporting country and the United States dollar; and
							(2)in an antidumping
				duty proceeding, the administering authority shall adjust the export price and
				constructed export price downward by the amount that reflects the level of
				undervaluation determined under subsection (d)(3) in the bilateral real
				exchange rate between the currency of the exporting country and the United
				States dollar.
							(f)Consideration of
				overvaluation of a currency in antidumping duty proceedingsIf the administering authority determines
				under subsection (d) that the currency of an exporting country was overvalued
				in relation to the United States dollar during the period of investigation or
				the period of review, as applicable, the administering authority shall adjust
				the export price and constructed export price upward by the amount that
				reflects the level of overvaluation determined under subsection (d)(3) in the
				bilateral real exchange rate between the currency of the exporting country and
				the United States dollar.
						(g)Type of
				economyAny determination
				with respect to the currency of an exporting country by the administering
				authority under this section shall be made regardless of whether the exporting
				country has a market economy, a nonmarket economy, or a combination
				thereof.
						(h)DefinitionsIn this section:
							(1)Protracted,
				large-scale intervention in foreign exchange markets
								(A)In
				generalThe term protracted, large-scale intervention in
				foreign exchange markets means involvement in foreign exchange markets
				by the government of an exporting country, either directly or indirectly
				through surrogates, in such a way as to contribute significantly to fundamental
				and actionable misalignment of the currency of the exporting country within the
				meaning of subsection (a) or (b). Such involvement may include one or more of
				the following:
									(i)Governmental
				purchases, sales, or other exchanges of currencies in foreign exchange
				markets.
									(ii)Requirement by
				law or policy of the government of the exporting country that some or all of
				the foreign currency earnings by an exporter or producer in the exporting
				country be converted into the currency of the exporting country.
									(iii)Any other
				practice by the government of the exporting country that has the effect of
				causing fundamental and actionable misalignment of the exchange rate of the
				exporting country’s currency and that involves the direct transfer of funds or
				the potential direct transfer of funds or liabilities.
									(B)Rule of
				constructionFundamental and actionable misalignment of the
				currency of an exporting country within the meaning of subsection (a) or (b)
				shall be attributed to the protracted, large-scale intervention in foreign
				exchange markets by the government of the exporting country unless it is
				determined that such intervention was not a significant cause of the
				fundamental and actionable misalignment.
								(2)Macroeconomic-balance
				approachThe term macroeconomic-balance approach
				means a methodology under which the level of undervaluation or overvaluation of
				the real effective exchange rate of the exporting country’s currency is defined
				as the change in the real effective exchange rate needed to achieve equilibrium
				in the exporting country’s balance of payments.
							(3)Equilibrium-real-exchange-rate
				approachThe term equilibrium-real-exchange-rate
				approach means a methodology under which the level of undervaluation or
				overvaluation of the real effective exchange rate of the exporting country’s
				currency is defined as the difference between the observed real effective
				exchange rate and the real effective exchange rate predicted by an econometric
				model.
							.
			(b)Clerical
			 amendmentThe table of contents of title VII of the Tariff Act of
			 1930 is amended by inserting after the item relating to section 771B the
			 following new item:
				
					
						Sec. 771C. Fundamental and actionable
				misalignment of a
				currency.
					
					.
			4.Clarifications
			 regarding definition of countervailable subsidy
			(a)Financial
			 contributionSection 771(5)(D) of the Tariff Act of 1930 (19
			 U.S.C. 1677(5)(D)) is amended by adding at the end the following new flush
			 sentence:
				
					A
				fundamentally and actionably undervalued currency (as determined under section
				771C) constitutes a financial contribution under clause
				(i)..
			(b)Benefit
			 conferredSection 771(5)(E) of the Tariff Act of 1930 (19 U.S.C.
			 1677(5)(E)) is amended—
				(1)in clause (iii),
			 by striking and at the end;
				(2)in clause (iv), by
			 striking the period at the end and inserting , and; and
				(3)by inserting after
			 clause (iv) the following new clause:
					
						(v)in the case of a fundamentally and
				actionably undervalued currency (as determined under section 771C), if the
				exporter or producer receives or is entitled to receive more of the exporting
				country’s currency in exchange for the United States dollars paid for the
				subject merchandise than if the exporting country’s currency were not
				fundamentally and actionably
				undervalued.
						.
				(c)SpecificitySection
			 771(5A)(B) of the Tariff Act of 1930 (19 U.S.C. 1677(5A)(B)) is amended by
			 adding at the end the following new sentence: For purposes of this
			 subparagraph, a fundamentally and actionably undervalued currency (as
			 determined under section 771C) constitutes an export subsidy..
			5.Clarifications
			 regarding dumping
			(a)Adjustments for
			 export price and constructed export priceSection 772(c) of the Tariff Act of 1930
			 (19 U.S.C. 1677a(c)) is amended—
				(1)in paragraph
			 (1)—
					(A)in subparagraph
			 (B) by striking and at the end; and
					(B)by adding at the
			 end the following new subparagraph:
						
							(D)the amount that
				reflects the level of overvaluation in the bilateral real exchange rate between
				the exporting country and the United States (as determined under section 771C),
				and
							;
				and
					(2)in paragraph
			 (2)—
					(A)in subparagraph (A)
			 by striking and at the end;
					(B)in subparagraph
			 (B), by striking the period at the end and inserting , and;
			 and
					(C)by adding at the
			 end the following new subparagraph:
						
							(C)the amount that
				reflects the level of undervaluation in the bilateral real exchange rate
				between the exporting country and the United States (as determined under
				section
				771C).
							.
					(b)Amendments to
			 definition of nonmarket economy countrySection 771(18)(B) of the
			 Tariff Act of 1930 (19 U.S.C. 1677(18)(B)) is amended—
				(1)in clause (v), by
			 striking and at the end;
				(2)by
			 redesignating clause (vi) as clause (vii); and
				(3)by inserting after
			 clause (v) the following new clause:
					
						(vi)whether in the
				view of the administering authority the currency of the foreign country is
				fundamentally and actionably undervalued or fundamentally and actionably
				overvalued (as determined under section 771C),
				and
						.
				6.Application to
			 goods from Canada and MexicoPursuant to article 1902 of the North
			 American Free Trade Agreement and section 408 of the North American Free Trade
			 Agreement Implementation Act of 1993 (19 U.S.C. 3438), the amendments made by
			 this Act shall apply with respect to goods from Canada and Mexico.
		7.Effective
			 dateThe amendments made by
			 this Act apply with respect to countervailing and antidumping duty proceedings
			 initiated under title VII of the Tariff Act of 1930 before, on, or after the
			 date of enactment of this Act.
		
